DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 24, the claims recite the limitation “a conductive plane configured to detect the first magnetic field, the conductive plane including: a first balancing plane portion; and a second balancing plane portion” which renders the claims indefinite because it is unclear whether this claim term connotates a physical structure or an imaginary plane through which current is conducted. The claims themselves do not clarify the meaning of the term and the specification only discloses the conductive plane having a hemispherical shape in [0048] and then the conductive plane shown as two straight portions in Figure 10 which contradict each other and do not provide the additional clarity required. For purposes of examination, the “conductive plane” will be treated as an equivalent to the term “ground plane” which is a known term of art, and equivalents thereof.
Claims 18-23 and 25-30 are rejected as being dependent upon an indefinite base claim.
Allowable Subject Matter
Claims 17-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and applicant may also provide remarks to potentially clarify the record. This is based on the examiner’s interpretation of the claims as set forth above.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art, Buck et al. (US 2014/0167733), Kojovic (US 2003/0160603), and Lightbody et al. (US 2005/0275397), fails to reasonably teach or suggest an outer coil including: a first balancing coil portion forming a first half of a circumference of the outer coil; and a second balancing coil portion forming a second half of the circumference of the outer coil; a conductive plane configured to detect the first magnetic field, the conductive plane including: a first balancing plane portion; and a second balancing plane portion; and an inner conductor disposed between the outer coil and the conductive plane, the inner conductor configured to detect a second magnetic field generated by the current. Buck and Kojovic both teach current sensors having outer coils, Kojovic specifically teaching an outer coil and a second conductive coil lying within a plane that both have first and second portions that are connected by conductors (see Kojovic: Figs. 4A-6), however Buck and Kojovic both fail to reasonably teach or suggest an inner conductor specifically disposed between the outer coil and the conductive plane, the inner conductor configured to detect a second magnetic field generated by the current as required by the claims when also taken in combination with the additional claim elements. Lightbody teaches a ground plane surrounding a current sensing coil-like structure (see ground plane 304, Fig. 3B), however fails to teach or suggest an inner conductor specifically disposed between the outer coil and the conductive plane, the inner conductor configured to detect a second magnetic field generated by the current as required by the claims when considered alone or in any proper combination with the other prior references of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794